Citation Nr: 1231722	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.  


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal previously was before the Board in September 2010, at which time the Veteran's claim for a disability rating greater than 40 percent for lumbar spine degenerative joint disease and degenerative disc disease was denied.  The Veteran's claim for a TDIU on an extraschedular basis was remanded for referral to the Director, Compensation and Pension Service.  See 38 C.F.R. § 4.16(b).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Service connection is in effect for the following service-connected disabilities: degenerative joint and disc disease of the lumbar spine with traumatic arthritis and strain, evaluated as 40 percent disabling, posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling, and for residuals of frostbite of the earlobes, evaluated as 0 percent disabling (or noncompensable); the Veteran's combined disability rating is 50 percent. 

2.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an extraschedular TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.16(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's claim for a TDIU on an extraschedular basis, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he is unable to secure and maintain gainful employment due to his service-connected back disabilities, namely degenerative joint and disc disease of the lumbar spine.  He has submitted numerous statements to the effect that he cannot sit or stand for more than fifteen minutes at a time; he has very limited range of motion of the lumbar spine; and he takes multiple prescription medications, to include opiates, for management of his back pain. He contends that all of these factors contribute to his unemployability.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Where the percentage requirements set forth above are not met, as in this case, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, however.  Consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16(b). 

The Board notes the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He also is competent to report symptoms of low back pain and to describe his symptoms and their effects on employment.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran's lay statements concerning the impact of his service-connected disabilities on his employability are consistent with the medical evidence of record.  Thus, the Board finds that these lay statements are competent and probative evidence for adjudicating the matter on appeal. 

As noted elsewhere, service connection currently is in effect for degenerative joint disease and degenerative disc disease of the lumbar spine with traumatic arthritis and strain, evaluated as 40 percent disabling, PTSD, evaluated as 10 percent disabling, and for residuals of frostbite of the earlobes, evaluated as 0 percent disabling (or noncompensable).  The Veteran's combined disability rating is 50 percent.  See 38 C.F.R. § 4.25 (2011).  The Board notes that the Veteran's current combined disability rating does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a) (2011).  The Board also notes that service connection for PTSD was awarded during the pendency of this appeal.

On his January 2007 VA Form 21-8949 (Application for Increased Compensation Based on Unemployability), the Veteran reported that he last worked in December 2006 as a salesman for an automotive store.  A December 2006 statement from the Veteran's former employer indicates that he was terminated as a result of excessive absences due to health problems.  The Veteran has an education level equal to that of a college degree in industrial education.  

As noted in the Board's September 2010 remand, the record contains competent and probative medical evidence which suggests that the Veteran is unemployable by reason of his service connected lumbar spine degenerative joint disease and degenerative disc disease.  For example, the April 2008 VA examiner noted functional impairment and limitations relating to standing for more 20 to 30 minutes, walking for more 15 to 20 minutes, sitting for more 15 minutes, and the inability to lift anything heavy.  He further noted that the Veteran "takes a lot of medicine and opiates as prescribed to him" for his back pain.  The Veteran reported that was not currently employed and that he was terminated from his previous job in December 2006 due to work absences/health problems.  Objectively, the Veteran's active range of motion was "very limited."  The examiner provided a diagnosis of chronic degenerative joint and degenerative disc disease of the lumbar spine with traumatic arthritis, strain, and limited motion.  He opined that sedentary employment "may not be feasible because he [the Veteran] can only sit for a short time and needs to move around or change his position frequently; and for these reasons he may not be employed for a gainful employment."  

Similarly, a May 2009 vocational profile prepared by a certified rehabilitation counselor, P. Marbach, M.S., C.R.C., found that the Veteran's permanent lumbar spine disability resulted in significant physical limitations and precluded him from performing essential work functions of his past work or any competitive job in the national economy.  This vocational opinion is quite extensive in its review of the Veteran's medical history and expressly considered his education level/training, vocational history, military history, transferable skills, academic skills, as well as his cognitive, physical, and psychological abilities and limitations.  In rendering her opinion, P. Marbach noted that the Veteran was functionally impaired and limited by back pain and unable to sit or stand for any prolonged periods of time, walk long distances, or lift anything heavy (per the April 2008 VA examination).  She additionally referred to statements of record from the Veteran's employer concerning his termination due to his back pain and extensively laid out the Veteran's contentions.  After speaking with the Veteran and considering the foregoing evidence, she concluded that even sedentary employment would not be feasible for the Veteran as he would be required to sit for prolonged periods of time.  Moreover, she reasoned that the side effects from the medications prescribed for back pain would impact his ability to concentrate and affect his ability to be a reliable employee.  She therefore concluded that the Veteran was incapable of sustaining gainful and competitive employment since December 2006 when time he last was employed full-time.  

In February 2010, Dr. K., a VA physician, stated that the Veteran had "significant back pain that interferes with his ability to function and work on a daily basis. "  Given the severity of his back pain, Dr. K. stated that the Veteran was unable to sit still for more than one-half hour or stand very long.  She also noted that he required pain medications in order to function throughout the day.  Dr. K. opined that these factors made employment difficult.  She stated that the Veteran was "extremely compliant with his pain medication directions and takes only what is prescribed."  

In a February 2010 VA treatment note, Dr. K. again noted that, in light of the Veteran's degree of impairment due to back pain, he would have a difficult time finding continuous employment.  

In addition to the foregoing medical evidence, the Board notes that the record contains two statements from the Veteran's (last) former employer.  In a December 2006 Termination Report, the Veteran's former supervisor stated that the Veteran "failed to meet the requirements of his job duties" and he was excessively absent due to his health.  In an undated letter, the Veteran's former employer again reported that his back pain prevented him from performing his job duties.  He missed many days of work due to back pain.  He also was having problems sitting for more than 30 to 40 minutes at time.  The Veteran's former supervisor stated that the Veteran had missed a total of 39 days in 2006 due to back pain.  This former supervisor concluded that he "could not, in good conscience, recommend [the Veteran] for employment elsewhere."  

Following the Board's September 2010 remand, the Director, VA Compensation and Pension, reviewed the claims file and concluded that the evidentiary record did not support the Veteran "being unemployable under any circumstances."  The Director discounted the April 2008 VA opinion, as well as the May 2009 vocational opinion, and stated that an extra-schedular evaluation for TDIU based upon the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine was not warranted.  

The Board notes that, in discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated essentially that the unemployability question (that is, the ability or inability to engage in substantially gainful activity) had to be looked at in a practical manner.  The Court also stated that the thrust was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved. 

In this case, the Board finds that the May 2009 vocational opinion, taken together with the April 2008 VA examiner's opinion, Dr. K.'s February 2010 statements, and the competent and credible statements provided by the Veteran and his former employer, support the conclusion that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine disability.  Indeed, given the Veteran's current age and his previous work experience, the Board finds that it is unlikely that he would be able to find gainful employment doing even sedentary work since he is likely to miss work because of his back problems.  

While the Director of Compensation and Pension cited to a few select physical findings concerning the Veteran's the back disability and concluded that the Veteran was not precluded from working, this opinion does not rebut effectively the opinions and statements made by the medical professionals and vocational experts discussed above.  Having reviewed the record in this case, the Board finds that these opinions outweigh the Director's findings concerning the Veteran's unemployability.  The Board also finds that the evidence of record supports a finding that the Veteran is precluded from employment as a result of his service-connected low back disability.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU on an extraschedular basis have been met.


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


